 


110 HRES 412 EH: Expressing gratitude to Her Majesty Queen Elizabeth II and His Royal Highness, Prince Philip, Duke of Edinburgh, for their State Visit to the United States and reaffirming the friendship that exists between the United States and the United Kingdom.
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 412 
In the House of Representatives, U. S.,

June 5, 2007
 
RESOLUTION 
Expressing gratitude to Her Majesty Queen Elizabeth II and His Royal Highness, Prince Philip, Duke of Edinburgh, for their State Visit to the United States and reaffirming the friendship that exists between the United States and the United Kingdom. 
 

Whereas Her Majesty Queen Elizabeth II and His Royal Highness Prince Philip, Duke of Edinburgh, traveled to the United States for a State Visit from May 3 to May 8, 2007, celebrating the special relationship that exists between the United States and the United Kingdom; 
Whereas the United States and the United Kingdom enjoy a trans-Atlantic friendship sustained by a commitment to democratic traditions, liberty, and the spread of freedom, as well as common economic and cultural foundations; 
Whereas in a rapidly changing world, Queen Elizabeth II has been a force of stability and constancy and has provided inspiration to the world in times both peaceful and tumultuous; and 
Whereas Queen Elizabeth II and Prince Philip serve as ambassadors for the British people and the goodwill engendered by their visit serves as a reminder, for the people of the United States and the United Kingdom alike, of our joint values and priorities: Now, therefore, be it 
 
That the House of Representatives is deeply appreciative of the State Visit recently conducted by Her Majesty Queen Elizabeth II and His Royal Highness, Prince Philip, Duke of Edinburgh, and celebrates the State Visit as having been an occasion to reaffirm the value and depth of the friendship that exists between the United States and the United Kingdom. 
 
Karen L. HaasClerk.
